Citation Nr: 1126346	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  04-39 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for the time period from December 3, 2004, to August 30, 2007, for schizophrenia (formerly evaluated as psychosis).  

2. Entitlement to a compensable rating, prior to December 3, 2004, for service-connected schizophrenia (formerly evaluated as psychosis).  

3. Entitlement to service connection for a skin disorder.

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for hearing loss.

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for diabetes mellitus, type II (DM II). 

10. Entitlement to service connection for a right arm disability.  

11. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

12. Entitlement to nonservice-connected disability pension benefits prior to February 5, 2005. 

13. Competency to handle disbursement of funds.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran service on active duty from January 1972 to September 1976. 

The appeals arose from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO), in Chicago, Illinois, and Jackson, Mississippi.  

The issue of entitlement to a temporary total evaluation based on hospitalization from June 10, 1980, to June 27, 1980, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VAMC Phoenix, AZ, Hospitalization Summary, June 1980. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of: entitlement to service connection for headaches, hearing loss, tinnitus, PTSD, hypertension, DM II, a right arm disability, and competency to handle funds are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. From December 30, 2002, through December 3, 2004, the Veteran's schizoaffective disorder was manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as depressed mood, anxiety, and suspiciousness. 

2. From December 3, 2004, through August 30, 2007, the Veteran's schizoaffective disorder was manifested by intermittent hallucinations, disorganized speech, and depression, productive of occupational and social impairment comparable to deficiencies in most areas, without demonstration of total occupational and social impairment.  

3. There is no competent medical evidence linking in-service episodes of a rash to the face and legs to any current skin disorder; nor is there any competent evidence linking any current skin disorder to herbicide exposure. 

4. From December 3, 2004, but not prior thereto, the Veteran was unemployable due to service-connected disability.  

5. The Veteran's claim for nonservice-connected pension benefits was received on January 6, 2003; as of this date, he is in receipt of a 30 percent disability rating for his service-connected schizoaffective disorder.  This is the greater benefit.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of an evaluation of 30 percent for service-connected schizophrenia disorder, but not higher, effective December 31, 2002, through December 3, 2004 are approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2. The criteria for the assignment of an evaluation of 70 percent for service-connected schizophrenia disorder, but no higher, for the period of December 3, 2004, through August 30, 2007 are approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9210 (2010).

3. The criteria for service connection for a skin disorder have not been met.  38U.S.C.A. § 1110 (West); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

4. The criteria for a TDIU are met as of December 3, 2004, but not earlier.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.7, 3.340, 3.341, 4.16, 4.19 (2010).

5. Nonservice connected pension is denied.  38 U.S.C.A. §§ 1155, 1502, 1521; 38 
C.F.R. §§ 3.3, 3.151(a), 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim. Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence VA will seek to provide, and the information and evidence the claimant is expected to provide.

In this Veteran's case, in letters dated in June 2003, January 2004, May 2004, April 2005, June 2006, June 2007, July 2008, and October 2008, VA provided the Veteran with the notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including new and material evidence required to reopen the previously denied claims of entitlement to service connection, and including notice that a disability rating and effective date will be assigned if the claims are allowed. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also generally notified of the types of evidence VA would assist him in obtaining and informed that he should send information or evidence relevant to the claims to VA.  In addition, the RO provided notice of the law and governing regulations, as well as the reasons for the determinations made regarding the claims, and also informed the Veteran of the cumulative evidence previously provided to VA, or obtained by VA on his behalf. 

Here, the Board also notes that the Veteran's claim for an earlier effective date is a downstream issue from his claim of entitlement to a higher evaluation for schizoaffective disorder.  In this regard, the Board notes that VA awarded a higher evaluation of 50 percent for the Veteran's schizophrenia, and the Veteran subsequently filed a notice of disagreement arguing he warranted an earlier effective date for the increased rating.  In these type of circumstances, VA is not required to issue a new VCAA letter. VAOPGCPREC 8- 2003.  The provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case if the disagreement is not resolved. In this regard, the Board notes that the RO subsequently issued a statement of the case with respect to the earlier effective date issue.  

For these reasons, the Board finds that VA substantially complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect).  In this context, it is well to observe that VCAA requires only that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993). Sutton v. Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims. 38 U.S.C.A. § 5103A. Specifically, the information and evidence associated with the claims file consists of service treatment records, post-service medical and treatment records, multiple VA examinations, and statements of the Veteran and his representative in support of the claims

Based on the foregoing, the Board concludes that there is no identified evidence that has not been accounted for with respect to the Veteran's claims.  Therefore, under the circumstances of this case, VA has satisfied its duty to assist the Veteran in this matter.  Accordingly, further development and further expending of VA's resources is not warranted and adjudication of his claims on appeal poses no risk of prejudice to the Veteran.  See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

1. Increased Ratings  

The Veteran seeks entitlement to increased ratings for various periods of time for his service-connected schizoaffective disorder.  

His claim for an increased evaluation was received on December 31, 2002.  At that time, the Veteran's service-connected schizoaffective disorder disability had been rated as 0 percent disabling from November 1, 1979.  A January 2005 rating decision increased the Veteran's evaluation for service-connected psychosis/schizoaffective disorder to 50 percent, effective December 3, 2004, the date upon which a VA examination demonstrated that the Veteran's condition had increased in severity.  The Veteran timely appealed this determination and in a December 2007 rating decision, the RO increased the Veteran's rating to 100 percent, effective August 30, 2007.  Based on the procedural history set forth above, the issues on appeal are (1) whether the Veteran is entitled to a compensable rating prior to December 3, 2004, and (2) whether he is entitled to a rating in excess of 50 percent from December 3, 2004, to August 30, 2007.   

Applicable Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating criteria for rating mental disorders reads as follows:

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. See 38 C.F.R. § 4.130, Diagnostic Code 9210 (2010). 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9210 (2010).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9210 (2010).  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss. See 38 C.F.R. § 4.130, Diagnostic Code 9210 (2010).

A 10 percent disability evaluation is assigned under this code for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

Factual Background 

On December 31, 2002, the RO received a disjointed and rambling letter from the Veteran, in which he states that he wished to file an appeal, even thought there was no active claim of record at the time.  Based upon this letter, the RO apparently provided the Veteran with appropriate forms and assisted him in his claims for benefits.  The evidence of records shows that the RO obtained the Veteran's VA medical treatment records.  The following is a recitation of what those records contained.  

A January 4, 2002, VA Mental Health Note shows that the Veteran, who was homeless at the time, denied any psychiatric history, past or present.  He reported that he was employed part-time, but that he had only worked 10 out of the last 30 days.  

In February 2003, the RO ordered a VA mental examination.  The request form indicates that the Veteran was requesting an increased disability evaluation for his service-connected schizophrenia.  The Veteran was scheduled for this examination in March 2003, but failed to report.  

A July 2003 VA examination report notes that the Veteran denied having any psychiatric symptomatology.  He further denied having paranoid thoughts, hearing voices, and/or seeing things; the examiner noted that he did not appear to be delusional.  The Veteran stated that he had financial problems and that he was seeking money/service-connection.  He worked as correctional officer and as a musician in the past but was not currently employed.  Upon examination, the Veteran again denied any psychotic symptoms; the examiner stated that there was no evidence of paranoia, delusions, hallucinations, depressive symptoms, manic symptoms, or anxiety.  Mental status examination revealed that the Veteran was dressed casually, and that he was cooperative, active, and dynamic.  There were no psychomotor agitation or retardation.  His speech was spontaneous and productive.  His mood was euthymic, but at times was slightly elated.  He was not tangential or circumstantial.  There was no loosening or association or fight of ideas.  He denied paranoid/suicidal/homicidal ideations, delusions, and hallucinations.  Insight and judgment were fair.  The examiner noted that his impulse control was questionable since the Veteran had a history of not keeping a job and being involved in promiscuous relationships.  However, there were no gross cognitive deficits noted.  Mini-mental status examination revealed that concentration and recall were slightly affected; however, the remaining examination findings were within normal limits and abstract thinking was intact.  The examiner stated the Veteran's situation would improve "dramatically" if he found a job and started to work.  Finally, the examiner noted that there were no signs of psychosis, PTSD, depression, or anxiety that time.  The Veteran was capable of managing his own affairs.  The Axis I diagnoses were history of polysubastnace abuse and mood disorder (rule out).  A GAF score of 60 was assigned.  

VA treatment records dated from January 2004 to February 2004 reveal that the Veteran was admitted to several inpatient and outpatient programs, including the Substance Abuse Residential Rehabilitation Treatment Program (SARRTP), the Chemical Dependency Treatment Program (CDTP), and to the Ambulatory Except Opioid Substitution Program .  

An associated January 2004 VA treatment report shows that the Veteran reported having both drug and alcohol problems, and that he was extremely bothered by psychological and emotional problems.  

The January 2004 admission summary to CDTP shows that the Veteran's chief complaint was "beer."  Mental status examination revealed coherent, goal-oriented speech, with no looseness of associations or flight of ideas.  Affect was appropriate.  He was noted to be somewhat grandiose in his description of his past.  He was oriented to person, place, day, month, and time.  Memory was grossly intact.  The diagnosis was alcohol abuse and schizophrenia by history.  

A January 2004 progress note showed that the Veteran was benefitting from his substance abuse treatment and that underlying psychiatric problems were being explored.  

A February 2004 VA progress note shows that the Veteran admitted to having racing thoughts, and grandiose-sounding life adventures.  His family indicated that many of the claimed events/adventures, never took place.  He denied having hallucinations or delusions, but requested a mood stabilizing drug.  The assessment was alcohol abuse and mood disorder NOS.  

Another February 2004 CDTP progress note shows that the Veteran was followed for alcohol abuse and mood disorder.  His speech was coherent, without looseness of association or flight of ideas.  He denied suicidal/homicidal ideations.  He did not appear to be at risk of harm to himself or others.  He denied hallucinations and delusions.  

A February 2004 Discharge Summary shows that the Veteran was diagnosed with alcohol abuse and schizophrenia (by history).  At that time, the Veteran denied symptoms of psychosis or mania/hypomania.  Mental status examination revealed that the Veteran's speech was coherent and goal oriented without looseness of association or flight of ideas.  Affect was appropriate.  He denied homicidal or suicidal ideations or plans, and did not appear to be a risk to himself or others.  He denied hallucinations and delusions.  He was oriented to person, place, day and situation.  His memory was grossly intact to immediate, remote, and recent recall.  

In June 2004, the Veteran admitted himself into to the VA's PAT-I program because he was unable to find a job and was having housing difficulties.  He was discharged from this program in August 2004.  

An August 2004 Discharge Summary shows that the Veteran's mood was positive and friendly and that he oriented to person, place, and time.  His memory was adequate.  He denied hallucinations but maintained underlying grandiose delusions.  He demonstrated a normal range of affect.  His thoughts were tangential and circumstantial however.  There was no looseness of association.  Cognitive functioning was grossly intact.  He denied suicidal and homicidal ideation.   He stated this his psychiatric symptoms were, overall, well controlled.  

A September 2004 VA outpatient treatment note shows that the Veteran was alert and pleasant; his speech was coherent without suicidal/homicidal ideation.  He did not appear to be a risk to himself or others.  He denied hallucinations or delusions.  

A December 2004 VA examination report shows that the Veteran reported that he was living with his girlfriend and that he performed yard work for extra money.  He stated that he watches television, plays golf, reads the daily paper, and goes to church on Sundays.  Mental status examination revealed that his speech was somewhat rambling and tangential; he was alert and oriented; his mood was occasionally depressed but happy; affect was guarded but not blunted; he denied suicidal/homicidal ideation; and he did not note express any overt delusions.  The Veteran did admit to occasional auditory hallucinations, but only when praying or hearing his own thoughts.  Insight was poor.  Memory for recent and remote events was adequate.  Overall, the examiner stated that his mental status was "one of mild euphoria and some possible grandiosity."  The diagnosis was psychosis, not otherwise specified, chronic.  A GAF score of 50 was assigned.  

VA outpatient clinical records dated in April 2005 and August 2005 show that the Veteran had maintained sobriety for over a year; he reported that he regularly exercised, played the bass guitar, read his bible, and did part-time yard work.  He stated that sleep, mood, and appetite were all without flight of ideas/looseness of association.  His speech was coherent; affect was appropriate and pleasant to mood; and he denied suicidal/homicidal ideation and hallucinations/delusions.  Current mediations were continued.  

A September 2006 VA outpatient clinic record shows that the Veteran reported that he was doing well.  He was abstinent from alcohol and reported that his mood was generally good.  He denied depression or anger, an stated that his life was much more stable that it had been in the past.  He reported living with his girlfriend and playing music at church on a volunteer basis.  His speech was normal and there was no looseness of association or flight of ideas; mood was "ok" and affect was broad.  He denied suicidal/homicidal ideation or hallucinations.  Grandiosity with focus on his musical talents was present.  

A January 2006 mental status examination (conducted for SSA purposes) indicated that the Veteran was oriented by four, alert and responsive.  Notably, no medical information was available at the time of the examination.  The examination report noted that the Veteran's mood was expansive at times and vague at others.  His affect was appropriate.  While he reported visual hallucinations, the examiner was uncertain as to whether the Veteran was being serious; he denied auditory hallucinations.  He reported that he was angry and liked to fight.  Recent and remote memory were intact.  It was noted that he was "probably not competent to handle his own financial affairs."  The examiner stated that the Veteran had "apparently seen combat in Vietnam" and had "undergone" posttraumatic stress disorder.  He was not able to talk adequately with co-workers or supervisors due to rambling and impatience.  He would probably be unable to sustain routine, repetitive tasks.  The assessment was posttraumatic stress disorder (provisional), bipolar disorder, and alcohol dependence.  

A January 2007 VA outpatient clinic record shows that the Veteran was maintaining his sobriety and continued to play music and exercise regularly.  He reported that sleep, mood, and appetite were all very good.  He was alert; speech was coherent; affect was appropriate to pleasant mood; he denied suicidal/homicidal ideation; and he did not appear to be a risk to himself or others.  He also denied hallucinations/delusions.  

A February 2007 VA outpatient clinic record shows that the Veteran was alert and oriented; his mood was euthymic with congruent affect.  He reported that he wanted to "better" himself and his present life situation.  He denied suicidal/homicidal ideations; he also denied hallucinations or delusions and none were elicited during the interview; there was no looseness of association or flight of ideas; memory was intact with good concentration; judgment and insight were adequate; and he denied all other problems or concerns.  The impression was psychotic disorder, not otherwise specified. 

An August 2007 VA examination report shows that the Veteran was very tangential and would get easily off track.  The examiner noted that, throughout the interview, the Veteran made numerous claims about his experiences playing professional sports.  When asked if he was suicidal, the Veteran responded "I've studied to be a Samurai, Krama, and Buddha, and death can be an honorable way to go."  He admitted to occasional hallucinations.  The examiner was unable to elicit answers to his questions about the Veteran's employment history; he repeatedly talked about being employed as a professional football player, Olympic basketball player, and professional boxer.  Mental status examination revealed that he was alert and oriented; psychomotor activity was normal; eye contact was good; and his affect was broad, but odd, and did not match the content of his speech.  His speech was normal in volume and rate but tangential.  He was unable to stay on the subject.  Numerous grandiose delusions were present.  Ideas of reference and paranoia were present.  He denied suicidal/homicidal ideations; there was no looseness of association; he denied visual hallucinations but admitted to occasional auditory hallucinations.  Insight was poor and judgment was questionable.  The diagnosis was schizoaffective disorder.  A GAF score of 35 was assigned.  The RO's assignment of a 100 percent disability rating was based upon this VA examination.  

A March 2008 VA mental health note shows that the Veteran reported that he was working part-time as a musician and spoke at length about past history in sports and boxing.  The examiner noted that his grandiosity increased during the interview.  He expressed that he was bored with his current circumstances and a general lack resources.  He stated that he wanted to start up his own business working with youth and music.  Mental examination revealed that he was alert, oriented, and properly groomed.  His eye contact was intense with little blinking.  He reported some depression, but no anxiety or irritability.  Delusions were present.  His thought processes consisted of flights of ideas.  He denied hallucinations/delusions and homicidal/suicidal ideation.  He reported that he liked to engage in sports, physical activity, and music.  He again expressed his interest in helping to teach music to children at church.  He was involved in church activities and musical events.  The examiner provided a diagnosis of psychotic disorder, rule out delusional disorder.  

a. Entitlement to a compensable rating prior to December 3, 2004, for service-connected psychosis/schizophrenia disorder.  

Again, the Veteran's claim for an increased rating was received on December 31, 2002.  Pursuant to a January 2005 rating decision, the RO granted an increased disability rating for psychosis, from 0 percent to 50 percent, effective December 3, 2004.  The RO based the effective date upon a VA examination of the same date which demonstrated that the mental condition had increased in severity.  The Veteran's disability had been rated as 0 percent disabling prior to this time.  He seeks an increased/compensable rating as early as December 31, 2002, the date of receipt of his claim for an increased rating.  

A review of the evidence discloses that since the time of his claim for an increased rating, the Veteran's schizoaffective disorder has been primarily manifested by intermittent tangential and circumstantial speech, questionable impulse control (July  2003), slightly impaired concentration (July 2003), racing thoughts, and grandiose thinking/thoughts (delusions of grandeur shown February 2004).  Generally, these symptoms have caused a decrease in his work efficiency and psychosocial functioning with periods of inability to perform various occupational tasks, a thread shown through most of his treatment and examination reports.  Additionally, while there is only one GAF score of record for this period (a 60), it reflected that the Veteran was experiencing some moderate symptoms.  Such findings are compatible with moderate difficulty in social, occupational, or school functioning and meet or more nearly approximate the schedular criteria for a 30 percent rating for schizoaffective disorder. 38 C.F.R. § 4.130, Diagnostic Code 9210.  Therefore, for the period from December 31, 2002, to December 3, 2004, a 30 percent rating is warranted for the Veteran's schizoaffective disorder.  To this extent, the appeal is allowed.  

From December 31, 2002, to December 3, 2004, however, a rating in excess of 30 percent is not warranted.  Generally, the Veteran does not demonstrate a flattened affect; stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; or disturbances of motivation and mood.  Rather, he is alert and oriented to person, place, and time, and there is no evidence of hallucinations or suicidal or homicidal ideation.  He is also goal-oriented without looseness of association or flight of ideas.  For the most part, his memory and cognitive functioning were grossly intact.  Although he is unemployed, he is well able to independently perform his activities of daily living.  In addition, the July 2003 VA examiner indicated that the Veteran's situation would actually "improve dramatically" if he found a job and started working.  Therefore, the Board finds that he meets or more nearly approximates the schedular criteria for a 30 percent rating for schizoaffective disorder, and no more.  Accordingly, the Veteran is entitled to a compensable 30 percent evaluation, but no higher, from December 31, 2002, to December 3, 2004, for service-connected schizophrenia.  

b. Entitlement to an evaluation in excess of 50 percent from December 3, 2004, to August 30, 2007, for service-connected schizophrenia. 

The Board finds that the overall evidence for the period from December 3, 2004, through August 30, 2007, shows that the Veteran's schizoaffective disorder was manifested severe impairment of social and industrial adaptability; accordingly, the Board believes that he is entitled to a 70 percent evaluation (but no higher) for this period on appeal.  

Indeed, the Veteran's service-connected schizophrenic disorder was manifested by some significant symptomatology prior to August 30, 2007, including periodic rambling and tangential speech (December 2004 VA examination); mild euphoria and grandiosity (also December 2004 VA examination and September 2006 VA treatment note); poor insight (December 2004 VA examination); intermittent auditory/visual hallucinations (December 2004 VA examination and January 2006 SSA mental status examination); and an inability to sustain routine, repetitive tasks associated with employment (January 2006 SSA examination). 

Further, the Board acknowledges that the GAF score assigned during the pertinent time period was 50, which reflects some serious symptomatology.  

However, the Board also notes that the GAF scores assigned in a case are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a).  

Indeed, the December 2004 VA examination report assigning a GAF score of 50, also revealed that the Veteran performed yard work for extra money; he also played golf, read the daily newspaper, and regularly attended church on Sundays.  Mental status examination showed that he was alert and oriented; his mood was occasionally depressed but happy; he denied suicidal homicidal ideations; and he did not express any overt delusions.  Likewise, VA outpatient treatment records dated from April 2005 to September 2006 show that the Veteran's speech was coherent; there was no looseness of association or flight of ideas; and he denied having suicidal/homicidal ideations and/or hallucinations.  VA treatment records dated in January and February 2007 also indicate that the Veteran was alert; his speech was coherent; and that he had adequate insight and judgment.  

Thus, in spite of some intermittent serious, intermittent symptomatology and a single GAF score of 50, there is no justification for increasing the rating for the Veteran's schizoaffective disorder in excess of 70 percent (i.e., a 100 percent rating), from December 3, 2004, to August 30, 2007.  

Indeed, the evidence described above does not indicate that the Veteran had gross impairment of thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name during the period from December 3, 2004, to August 30, 2007.  In fact, it is not until the August 30, 2007 VA examination, that the Veteran's began to display symptoms such as delusions, paranoia, poor insight, questionable judgment, and an inability to handle his VA benefits (i.e., competency).  Notably, the Veteran is in receipt of a 100 percent rating from this point forward.  Thus, while the Veteran is entitled to a higher 70 percent evaluation for his service-connected schizophrenia disorder, for the period from December 3, 2004, to August 30, 2007, an evaluation in excess of 70 percent for that time period is not warranted here.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2. Entitlement to Service Connection for a Skin Rash. 

The Veteran contends that he has a skin condition which began in or was caused by service.  He additionally attributes his skin condition to claimed in-service exposure to Agent Orange.  Of note, is that the Veteran did not serve in the Republic of Vietnam during the Vietnam War era.  

To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service treatment records (STRs) show that the Veteran was treated for a skin rash in July 1972 (legs) and again in March 1975 (face/ears).  No diagnoses or etiology opinions were rendered.  The remaining STRs are silent as to complaints, treatment, or diagnoses relating to a skin condition.  This includes the Veteran's separation examination which indicates a clinically normal skin evaluation.  

Following service, VA treatment records show diagnoses of herpes simplex II (October 2000), tinea cruris (March 2001), and dermatitis (April 2001).  

The Veteran underwent a VA skin examination in December 2004.  The Veteran complained of laceration scar to the right arm and a skin condition (recurrent rash).  The scar was evaluated as asymptomatic.  With respect to the rash, the Veteran stated that he had a recurrent rash which he believed was related to exposure to cold weather.  He stated that when he returned to warmer climates the rash would spontaneously resolve and was asymptomatic.  Physical examination of the Veteran revealed that he was asymptomatic with no evidence of any skin pathology.  There were also no residuals of any skin condition and no functional losses associated with any skin problem.  The impression was "normal skin examination."  

Subsequent VA treatment records show intermittent treatment for dermatitis (April 2005) and tinea pedis (May 2007).  The most recent VA treatment records dated in 2008 show dry skin but no abnormal lesions.  In particular, a March 2008 VA skin assessment report showed that no skin problems were noted, this included the absence of lesions, abrasions, blisters, rashes, and deformities. 

The evidence outlined above does not establish that there is any link between the Veteran's rash on his legs and face seen in-service and the dermatitis, herpes, and tinea pedis treated since separation.  The claim must be denied. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Here, the evidence establishes current skin disability (diagnosed as herpes, tinea pedis/cruris, dermatitis); the evidence also shows that the Veteran was for a skin rash in-service.  However, the rash was treated on two occasions and presumably resolved prior to separation from service.  Indeed, no skin condition was shown upon separation, indicating that the skin rash was nothing more than acute and transitory in nature.  

In addition to the fact that no chronic skin disability was shown in-service, there is also a 24 year gap between the rash in service and the post-service diagnoses of herpes simplex II (October 2000), tinea cruris (March 2001), and dermatitis (April 2001).  When the evidence in service is not sufficient to establish diagnosis of chronicity, evidence of continuity of symptoms is required.  38 C.F.R. § 3.303(b)(2010).  Again, the Veteran was separated from the service in 1976.  The evidence of record shows that he was first treated after service for a "rash" or dermatitis in April 2001, some twenty years later.  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service when considering a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

Moreover, there is no competent medical evidence of record which links the Veteran's in-service rash to the current skin disabilities.  In this regard, none of the Veteran's treating physicians/care providers have indicated that his herpes, dermatitis, or tinea pedis are related to service.  Moreover, while VA treatment records have shown intermittent treatment for these skin conditions since approximately 2000/2001, the December 2004 VA skin examination revealed a completely normal skin evaluation with no evidence of any skin pathology.  Further, despite being asymptomatic at that time, the Veteran described his active skin condition in detail, stating that he had a recurrent rash in cold weather conditions only - thus, even when taking into account the Veteran's reported active disease process, the examiner still did not relate any such skin disease/rash to service.  

In weighing the statements of the Veteran, the Board finds his description of his symptoms credible.  However, the Veteran has not presented any evidence which indicates he has any special training or education which makes him qualified to diagnose or differentiate between skin disorders.  38 C.F.R. § 3.159 (2010).  It is evident from reviewing the medical record that he attributes all his skin symptoms to one disorder which is not consistent with the diagnoses in the medical records.  

A careful review of the medical records indicates the Veteran has had, over the period of years, various acute skin disorders.  There is no competent medical evidence of record which links any of the post service skin disorders to the rashes noted in service.  

Finally, to the extent that the Veteran claims that service connection should be warranted on a presumptive basis under 38 C.F.R. §§ 3.307(a)(6), 3.309(e), the Board notes that the Veteran did not serve in the Republic of Vietnam; therefore, he is not entitled to service connection under such provisions.  Moreover, the Veteran does not have a skin condition for which presumptive service connection available under the provisions for herbicide exposure.  To the extent that he argues that he was exposed to Agent Orange while serving in Panama, and that such exposure directly caused his current skin conditions, the Board again notes that no competent medical evidence of record relates his skin condition to service, let alone to his claimed in-service exposure to herbicides.  

Accordingly, based on the evidence outlined above, service connection for a skin disorder is not warranted.  

3. Nonservice-connected Pension Benefits 

In this case, the Veteran filed his claim for nonservice-connected pension benefits in January 2003.  The claim was denied in a March 2003 rating decision and the Veteran timely appealed.  At the time, the Veteran's non-service connected disabilities included the following: right arm disability (rated as 0 percent disabling); skin rash (rated as 0 percent disabling); ear infection (rated as 0 percent disabling); and residuals, skirmishes (rated as 0 percent disabling).  His only service-connected disability, schizoaffective disorder, was also rated as 0 percent disabling.  

Improved (non-service-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct. 38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2010).  

At the outset, the Board notes that there is no evidence contained in the claims file which indicates that the Veteran was permanently and totally disabled from his service-connected schizoaffective disorder at any time prior to December 3, 2004.  This is the date upon which the Board has granted a TDIU rating (see below) and a 70 percent disability evaluation for his service-connected disability. 

In general, a claim by a Veteran for compensation may be considered a claim for pension; and a claim by a Veteran for pension may be considered to be a claim for compensation.  The greater benefit will be awarded unless the claimant specifically elects the lesser benefit. 38 C.F.R. § 3.151(a) (2010).

Again, the instant decision grants the Veteran's claim for an increased/compensable rating for schizophrenia prior to December 3, 2004.  In particular, the Veteran has been granted a 30 percent rating from December 31, 2002 (date of claim for increased rating), to December 3, 2004, and a 70 percent rating from December 3, 2004 to August 30, 2007.  He has also been granted a TDIU (see below) effective as of December 3, 2004.  Accordingly, the Veteran is already in receipt of the "greater" benefit during this period and the claim for nonservice connected pension benefits must be denied. 

4. TDIU

The Board's action above has granted a 70 percent evaluation for schizophrenia effective from December 3, 2004, through August 30, 2007, and a 100 percent evaluation is in effect thereafter.  Notably, schizophrenia is the Veteran's only service-connected disability.  As of December 3, 2004, he accordingly meets the schedular criteria for a TDIU as of that date, and the Board's consideration thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his schizoaffective disorder.

The Board finds that, as of December 3, 2004, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his schizoaffective disorder.  Examiners and treating doctors have listed serious memory, interpersonal and anxiety problems that caused severe occupational difficulties as of December 3, 2004.  The Board finds that the evidence shows that, as of December 3, 2004, the Veteran was unable to sustain employment due to schizophrenia.  Accordingly, TDIU is warranted from that date.  However, prior to that date, a TDIU is not warranted.  In fact, the July 2003 VA examiner expressly stated that the Veteran's situation would "dramatically" improve if he found a job and started to work.  It was further noted that he was actively looking for employment at that time and that he was capable of managing his own financial affairs.  His disability has been established at the 30 percent rate for this period.  No examiner indicated he was unable to work prior to the December 3, 2004 date.  

Therefore, as of December 3, 2004, but at no time before, the Veteran is entitled to a TDIU rating.  

ORDER

Entitlement to a 30 percent rating, but no higher, for schizoaffective disorder is granted, effective from December 31, 2002, through December 3, 2004. 

Entitlement to a 70 percent rating, but no higher, for schizoaffective disorder is granted, effective from December 3, 2004, through August 30, 2007.  

Entitlement to service connection for a skin condition is denied.   

The Board having determined that entitlement to a TDIU is warranted from December 3, 2004, but not before then, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to nonservice connected pension is denied. 


REMAND

1. Entitlement to Service Connection for Diabetes Mellitus and Hypertension , to Include as Secondary To Agent Orange Exposure 

The Veteran asserts that service connection is warranted for chronic Type II diabetes mellitus and hypertension either on a direct or presumptive basis.  Personnel records show that he was stationed at Fort Davis, Canal Zone, during active service from March 1974 to October 1974.  The Veteran contends that he was exposed to Agent Orange while at that military facility and that he developed DM II and hypertension as a result of such exposure.  The medical evidence of records shows that the Veteran was initially diagnosed with Type II diabetes mellitus 2004 and hypertension in 2003. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In support of his claim for service connection for chronic Type II diabetes mellitus and hypertension, the Veteran submitted Internet articles which indicate that Agent Orange was used near the Panama Canal during the 1960's and 1970's.  Notably, the Veteran did not serve in the Republic of Vietnam, and therefore, presumptive service connection is not appropriate here under the provisions of 38 C.F.R. § 3.307 and 3.309.  However, essentially no action has been undertaken to develop the record as to the Veteran's claimed inservice herbicide exposure while stationed at Fort Davis, Canal Zone.  

The VA has specific procedures to determine whether a Veteran was exposed to herbicides in a location other than Vietnam or along the demilitarized zone (DMZ) in Korea.  The VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n., directs that the RO should send a detailed statement of the Veteran's claimed herbicide exposure to the Compensation and Pension (C&P) Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as contended.  If the exposure is not verified, the RO is directed to send an inquiry to the Joint Services Records Research Center (JSRRC) for verification.  

The Veteran has also not been afforded a VA examination for compensation purposes.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

2. Entitlement to Service Connection for Headaches, Hearing Loss, and Tinnitus

The Veteran also contends that service connection is warranted on a direct basis for headaches, hearing loss, and tinnitus.   

Service treatment records show several complaints of headaches in 1973 and "migraine" headaches 1976.  A March 1976 treatment report indicates a diagnosis of muscle tension headaches, secondary to vascular component. 

Service treatment records also show the following with respect to the ears: an undated medical record showing a diagnosis of acoustic trauma in both ears; complaints of an ear infection in February 1975 and March 1975; a rash on the face and ear in March 1975; a diagnosis of chronic, right ear otitis externa; and an ear infection and objective findings of red and irritated ears in September 1975.  

A treatment record in June 1975 also indicates that the Veteran reported that he fell at the gym and hit the left side of his head a few weeks prior; he complained of having headaches and hearing problems since that time.  

The Veteran contends that his current hearing loss and tinnitus are the result of either noise exposure he encountered during service and/or ear infections for which he was treated during service.  Likewise, he contends that his headaches first manifested during service.  As indicated above, there is in-service evidence of treatment for ear and headache problems.  Moreover, the Veteran has asserted that he has suffered from headaches, hearing loss, and tinnitus continuously since his separation from service.  He is competent to report both in-service symptomatology and continuity.  

In light of the in-service complaints of headaches and ear problems, including a documented injury to the left side of the head in June 1975, and further considering the Veteran's statements regarding continuity of symptomatology, the Board finds that he should be afforded a VA examination to determine the etiology of his claimed conditions.  See McLendon v. Nicholson, 20 Vet. App. 79,83 (2006).  

3. Competency of Veteran 

The Veteran contends that he is competent to handle the disbursement of his VA funds/benefits.  

Historically, in a December 2007 rating decision, the Veteran's evaluation for his service-connected schizophrenia was increased from 50 percent disabling to 100 percent disabling, effective August 30, 2007.  That rating decision also notified the Veteran that VA proposed to rate him as incompetent due to his schizoaffective disorder (psychosis).  The Veteran did not reply to the proposal and, in a May 2008 rating decision, the RO determined that the Veteran was incompetent.  He was informed of this decision on July 1, 2008; his representative subsequently filed a notice of disagreement and a timely substantive appeal.   

Notably, the Veteran was afforded a VA examination in August 2007.  The examination was conducted for purposes of determining whether the Veteran's service-connected schizophrenia disability had worsened in severity (i.e., for increased rating purposes).  This examination report showed that the Veteran was very tangential, would get off track easily, and made contradictory statements.  The examiner noted that, throughout the interview, the Veteran made numerous claims about his experiences playing professional sports.  When asked if he was suicidal, the Veteran responded "I've studied to be a Samurai, Krama, and Buddha, and death can be an honorable way to go."  He admitted to occasional hallucinations.  The examiner was unable to elicit answers to his questions about the Veteran's employment history; he repeatedly talked about being employed as a professional football player, Olympic basketball player, and professional boxer.  Frequency of psychiatric symptoms was noted as daily; severity of psychiatric symptoms was severe; duration of psychiatric symptoms was chronic.  

Mental status examination revealed that he was alert and oriented; psychomotor activity was normal; eye contact was good; and his affect was broad, but odd, and did not match the content of his speech.  His speech was normal in volume and rate but tangential.  He was unable to stay on the subject.  Numerous grandiose delusions were present.  Ideas of reference and paranoia were present.  He denied suicidal/homicidal ideations; there was no looseness of association; he denied visual hallucinations but admitted to occasional auditory hallucinations.  Insight was poor and judgment was questionable.  The diagnosis was schizoaffective disorder.  A GAF score of 35 was assigned.  

The examiner noted that the Veteran's condition was chronic and that there had been no documented remissions.  In fact, his symptoms appeared to be more "blatant" since the previous VA examination in December 2004.  He opined that it was more likely than not that the Veteran's social and occupational impairment was due solely to his service connected disability of "psychosis."  Overall, his quality of life was compromised secondary to schizoaffective disorder.  The examiner further noted observable impairments in thought processes and communication skills due to his psychosis and poor insight.  He opined that the chronic mental illness was significant enough that the Veteran might "decompensate" if he were to be placed under the stress of a regular employment situation.  The examiner concluded that the Veteran was not competent to hand his VA benefits.  

Evidence added to the record since the 2007 VA examination suggests that the Veteran's competence may have changed due to medication and compliance.  In this regard, a March 2008 VA treatment note indicates that he was compliant with his medications and that he was alert and oriented with no signs of delusions, hallucinations, or homicidal/suicidal ideations.  Moreover, in recent communications to the Board, the Veteran, through his representative, has asserted that is he competent to handle the disbursement of his funds.  See May 25, 2010 Statement from Representative.  Alternatively, the Veteran has requested that he be afforded a new VA examination which specifically addresses his competency, as the previous examination was conducted for increased rating purposes only.  

The Board additionally notes that an April 2009 Field Examination, which was conducted, in part, to appoint a fiduciary, was unable to be completed due to the Veteran's unknown whereabouts.  

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2010).  

A medical opinion is required for the rating agency to make a determination of incompetency.  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c) (2010).  

Based on the conflicting VA reports, the lack of current evidence in the claims file concerning the Veteran's competency, the fact that he has not had an examination specifically for purposes of determining competency (rather than an increased rating determination), as well as the Veteran's/representatives contentions regarding competency, the Board finds that an examination is necessary to determine whether the Veteran is presently competent to handle disbursement of his VA funds.  

According to 38 C.F.R. § 3.353, the regulation governing competency determinations, examination may be requested if necessary to properly evaluate the extent of a disability.  See 38 C.F.R. § 3.327(d) (2010).  

Therefore, the Board believes that a current VA examination should be conducted for the purpose of ascertaining whether the Veteran is now capable of managing his own funds.  Any medical opinion offered should be based upon consideration of the Veteran's complete documented history and assertions through review of the claims file.  

Finally, the Board notes that the most recent VA medical records contained in the file are dated in August 2009.  Updated mental records should be obtained upon remand.  

4. Entitlement to Service Connection for PTSD 

The Veteran contends that he has PTSD, an acquired psychiatric disorder that is separate and distinct from his service-connected schizophrenic/psychosis disorder. 

In June 2007, the RO sent a development letter to the Veteran advising him of the evidence needed to substantiate his PTSD claim.  While the Veteran responded with a very detailed "stressor statement," it does not appear that the RO attempted to verify the claimed stressor.  In this regard, the Veteran stated that while he was stationed at Camp Davis, Canal Zone, he was enroute from the "Atlantic side," when the Jeep he riding in turned over.  He then describes being involved in a bushwhack and removing two other injured soldiers to Coco Solo Hospital.  Following this incident, he stated that they were on full scale alert and that riots ensued in downtown Colon, Panama.  He reports having his first schizoid episode after this stressful incident. 

Personnel records confirm that the Veteran was stationed at Fort Davis, Canal Zone, during active service from March 1974 to October 1974.  His DD-214 Form indicates that his military occupational specialty was Infantry Mortar; he did not receive any decorations, medals, badges, citations, or campaign ribbons indicative of having participated in combat.  Service treatment records also verify that the Veteran suffered from other psychiatric symptomatology, exclusive of his schizoid episodes.  Post-service treatment records show a diagnosis of PTSD (albeit based on the Veteran's false account of combat in Vietnam) in January 2006; however, a 2007 VA mental examination found that he did not meet the diagnostic criteria for PTSD.  There is no indication that either examiner took under consideration the Veteran's claimed stressor which occurred in Panama.  

In this regard, there is also no evidence contained in the claims file which indicates that the RO contacted the Joint Services Records Research Center (JSRRC) to verify the claimed stressor, or that the RO otherwise sought out stressor development on the Veteran's PTSD claim.  This should be accomplished upon remand.  

5. Entitlement to Service Connection for a Right Arm Disability - Manlincon 

By rating decision in March 2003, denied the Veterans claim for service connection for a right arm disability.  In May 2003, a notice of disagreement was received with regard to the denial.  Under the circumstances, the record shows that he has effectively initiated an appeal from the March 2003 rating decision, however, no statement of the case has yet been issued on the matter. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims) held that when an appellant files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC. Consequently, this matter will be remanded for the issuance of an SOC.


Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's VA treatment records from August 2009 to the present.

2. Comply with the provisions of the Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n and attempt to verify the Veteran's claimed inservice herbicide exposure as follows:

a) Furnish a detailed description of the Veteran's claimed exposure while stationed at Fort Davis, Canal Zone, to C&P service via e-mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of DoD's inventory of herbicide operations to determine whether herbicides were used as contended.

b) If a negative response is received from the C&P Service, request verification of exposure to herbicides from the JSRRC.

3. After completion of the action requested in paragraph 2, then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of the Veteran's chronic Type II diabetes mellitus and hypertension.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic diabetes mellitus and hypertension had their onset during active service; is etiology related to the Veteran's claimed inservice herbicide exposure; and/or otherwise originated during active service.

Send the claims folder to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted.  A complete rationale must be provided for all opinions advanced.


4. Attempt to verify the Veteran's reported in-service bushwhack/attack in Panama between March 1974 to October, while stationed at Camp Davis.  Contact JSRRC (or other appropriate source) to determine if unit records/morning reports, etc., show such an incident, or otherwise document the Jeep accident and/or two injured soldiers being transferred to   The Veteran was assigned to CSC 4th Battalion, Infantry, Fort Davis, Canal Zone.  If additional information is needed for verification, the Veteran should be asked to provide it.  If verification cannot be done, that fact should be documented in the record. (See Directive # 7 below in the event that the Veteran's stressor is verified).  

5. Schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of the Veteran's claimed hearing loss and tinnitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any diagnosed hearing loss and/or tinnitus had their onset during active service; is etiology related to the Veteran's inservice otitis externa, ear infections, and/or injury to the left side of the head; and/or otherwise originated during active service. 

If no hearing loss or tinnitus disorder is identified, the examiner should expressly state that fact.

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. A complete rationale must be provided for all opinions advanced.

6. Schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of the Veteran's claimed headache disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any diagnosed headache disorder had its onset during active service; is etiology related to the Veteran's inservice tension headaches, ear infections, and/or injury to the left side of the head; and/or otherwise originated during active service. 

If headache disorder is identified, the examiner should expressly state that fact.

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A complete rationale must be provided for all opinions advanced.

7. Schedule the Veteran for an appropriate VA psychiatric examination to determine whether or not he is presently competent to handle disbursement of her VA funds on a consistent basis.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should specifically review the Veteran's documented psychiatric history, and, in particular, previous opinions addressing the Veteran's competency.  A detailed rationale for all opinions must be provided.

RE: PTSD (See Remand Directive # 4 above)

Additionally, if the in-service PTSD stressor is verified, the examiner should also review the claims folder and examine the Veteran, then provide an opinion as to whether the Veteran currently has PTSD, and whether the stressor identified by the Veteran is the cause of his disability. A rationale for each opinion expressed must be provided.  The claims file must be made available to the examiner in conjunction with the examination, and he or she should acknowledge such review in the report.

8. The RO should issue to the Veteran and his representative an SOC addressing the claim regarding entitlement to service connection for a right arm disability.  All applicable criteria should be addressed in the SOC, to include 38 C.F.R. § 3.105(a).  Along with the SOC, the RO must furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals) and afford them the applicable time period for perfecting an appeal to these issues. (The Veteran and his representative are hereby reminded that appellate consideration of these claims may be obtained only if a timely appeal is perfected).  If, and only if, the Veteran files a timely appeal, this issue should be returned to the Board.

9. Following completion of the above, the RO should readjudicate the issues on appeal.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case as to the matter.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


